Citation Nr: 9927723	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disorder, to include arthritis.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for residuals of a 
stomach injury.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a cervical spine disorder, to include 
arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran has active duty from October 1961 to August 1962, 
and from September 30 to October 5, 1962.  He also served in 
the National Guard to include periods of active duty for 
training (hereinafter ACDUTRA).

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).

The issues of service connection for shoulder and stomach 
injuries will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for residuals of a cervical spine injury to include arthritis 
was last denied by an unappealed rating action dated in April 
1993.

2.  Additional evidence received subsequent to the rating 
decision in 1993 includes lay statements, service records, 
private medical records, and testimony of the veteran at a 
personal hearing conducted at the RO.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for  residuals of a cervical spine injury to 
include arthritis, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The statements from the veteran's private medical 
physicians make the claims of entitlement to service 
connection for residuals of a cervical spine injury to 
include arthritis, a thoracic spine disorder, and a lumbar 
spine disorder plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a cervical spine injury 
to include arthritis is t new and material, and therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§  3.104, 3.156(a) (1998).

2.  The claims of entitlement to service connection for 
residuals of a cervical spine injury to include arthritis, a 
thoracic spine, and lumbar spine disorders are well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  Service connection may also be granted for a 
chronic disease, i.e. arthritis, which is manifested within 
one year following service.  38 U.S.C.A. §§ 1101 1112, 
1113,1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may be granted for a disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran is contending that his cervical spine disability 
was caused by a truck accident in early 1962.  He states that 
he was hospitalized at Ft. Polk for several days.  He has 
indicated that these records were destroyed in a truck 
accident in August 1962.

The evidence of record at the time of the April 1993 rating 
decision is briefly summarized.  The available service 
medical records contain no reference to a cervical spine 
disorder or the truck accident.  The veteran has submitted 
numerous affidavits from fellow serviceman attesting to the 
truck accident and the neck injury and treatment.  In 
December 1990 the Board denied service connection for a 
cervical strain.  At that time the Board concluded that a 
cervical strain was not incurred during service.  In an April 
1993 decision, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a cervical spine disability.  He was notified 
of this decision and of his appellate rights.  He did not 
appeal this decision.  Accordingly, the April 1993 decision 
is final.  38 U.S.C.A. § 7105.  However, the appellant may 
reopen his claim by submitting new and material evidence.  38 
U.S.C.A. §§  5108, 7105; 38 C.F.R. § 3.104.  

New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (1998).

The evidence submitted since the last final denial of this 
claim in April 1993 consists of lay statements, service 
records, private medical records, and testimony of the 
veteran at a personal hearing conducted at the RO conducted 
in March 1995. A statement dated in August 1995, from C. A. 
Broussard, M.D., notes, "I have no doubt that [the veteran's 
neck and back] problems are a direct result of injuries 
received during a motor vehicle accident in the early 1960's 
while serving in the military."  A statement in August 1995 
from T. O. McRaney, M.D., is to the effect that "[d]uring 
that time I have treated him for various problems, but 
significantly relating to an old injury in 1962 (a truck 
wreck while in the military), he has had chronic back pain 
and neck pain. . . . Although I don't have the benefit of all 
his medical records from the [VA], I do feel his chronic back 
pain has existed since the accident in 1962."  

Also submitted was a Report of investigation dated in 
February 1994 which is to the effect that the veteran was 
injured in a truck accident while on duty and that back neck 
and stomach injuries occurred the line of duty.

The Board finds this evidence bears directly or substantially 
on the specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, new and material evidence has been submitted and 
the veteran's claim of entitlement to residuals of a cervical 
spine injury, to include arthritis is reopened.

In Elkins v. West, 12 Vet.App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107 (West 1991) has been fulfilled

II.  Well Grounded

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

With regard to the issues of entitlement to service 
connection for residuals of a cervical spine injury, a 
thoracic spine disorder, lumbar spine disorder, the 
Compensation Determination branch of the Department of the 
Army have approved line of duty status for the veteran's back 
and neck injuries based on a military truck accident in 
August 1962.  Additionally, medical records reveal evidence 
of current back and neck disorders.  The statements from the 
veteran's private physicians' discussed above, provide a 
nexus between the veteran's current disorders and the truck 
accident.  Accordingly, the claims of entitlement to service 
connection for residuals of a cervical spine injury, a 
thoracic spine disorder, and a lumbar spine disorder are well 
grounded.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
residuals of a cervical spine injury, to include arthritis, 
is reopened.  The claims of entitlement to service connection 
for residuals of a cervical spine injury, a thoracic spine 
disorder, and a lumbar spine disorder are well grounded.


REMAND

The veteran contends that he incurred a cervical spine 
disorder, a thoracic spine disorder, a lumbar spine disorder, 
a shoulder disorder, and a stomach disorder due to a military 
truck accident that occurred in August 1962 when he was 
mobilized with the 1065th Transportation Company. 

The record reflects that a portion of the medical and 
personnel records were destroyed in an accident in August 
1962.  In 1988, the RO received the veteran's service medical 
records through August 1963.  The record shows that the 
veteran was discharged from the National Guard in May 1970.  
It is unclear whether there are additional medical records 
pertaining to service in the National Guard beyond August 
1963.  In 1989, the Adjutant General's Office for the State 
of Mississippi, informed the VA that a review of the 
veteran's records on file in that office revealed no medical 
information for the period of October 1961 to August 1962 
when he was mobilized with the 1065th Transportation Company.  
The veteran testified at his personal hearing before the RO 
in 1995 that all the unit records, personnel records, and 
medical records for the 1065th Transportation Company were 
destroyed in the military truck accident in August 1962.  In 
response thereto, the State of Mississippi directed that 
Adjutant General's Office to reconstruct those records.  A 
line of duty investigation was conducted which approved line 
of duty status for the veteran's back, neck, and stomach 
injuries by the Compensation Determination branch of the 
Department of the Army.  

As discussed above, the claims of entitlement to service 
connection for residuals of a cervical spine injury, a 
thoracic spine disorder, and a lumbar spine disorder are well 
grounded.  The Court has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  In the instant case, the veteran has not been 
provided a VA examination in conjunction with these claims.  
As such, the Board concludes that a VA examination and 
further medical opinions would provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
claims for entitlement to service connection for residuals of 
a cervical spine injury, a thoracic spine disorder, and a 
lumbar spine disorder.  38 C.F.R. § 3.326 (1998).

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran to 
specify which shoulder(s) is involved in 
his claim for benefits.  He should be 
furnished the appropriate release of 
information forms in order to obtain 
copies of the actual medical records 
pertaining to the veteran's treatment by 
R. Renick, M.D. (1974-1979) and F. R. 
Hayden, M. D. (1979-?), and Drs. Chetta, 
Broussard, and McRaney, and any current 
VA and private treatment records.  It is 
requested that the RO inform the 
appellant that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.  This evidence 
should include the appropriate medical 
documentation in order to establish well-
grounded claims for the reported shoulder 
and stomach disabilities as set forth in 
the Caluza case.

2. The RO should contact the appropriate 
source(s), to include the National 
Personnel Records Center and ARPERCEN, in 
order to obtain any medical records 
pertaining to service in the National 
Guard from August 1963 to May 1970.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist in 
order to determine the etiology, nature 
and severity of any disability involving 
the cervical, thoracic, and lumbosacral 
spine.  The claims folder and a copy of 
this Remand must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  In 
addition to x-rays, any other tests and 
specialized examinations deemed necessary 
should be conducted.  

It is requested that the examiner obtain 
a detailed medical history regarding the 
inservice treatment following the 1962 
truck accident and all post service 
injuries to the back and spine.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any current disability 
of the cervical, thoracic, and 
lumbosacral spine diagnosed is causally 
related to the veteran's military, to 
include the 1962 truck accident.  The 
examiner's attention is directed to the 
statements received in August 1995 from 
Drs. McRaney, Broussard, and Stringer.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  Thereafter, if any 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

In view of the request for a search for additional service 
medical records, a decision regarding the issue of service 
connection for stomach and shoulder disabilities will be held 
in abeyance.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







